DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or suggest a device having each of the recited limitations.  While various toy assemblies with inner objects and breakable housings are known, including devices having breakout mechanisms disposed within the housing and various light arrangements, the specific configuration of structural elements as recited in claim 1 is not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  In particular, the configuration recited in claim 1 where the inner object comprises a pushbutton that is configured to be activated by pressing on a correct portion of the housing, requires the particular structural feature of a housing which is sufficiently flexible and resilient to allow such pressing while also being breakable by the breakout mechanism within the housing.  The location of the pushbutton is thus not a mere rearrangement of parts which would be obvious in light of prior art which teaches various external light activation mechanisms.  As a result, claims 1, 11 and 16, and dependent claims 2-7 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
February 23, 2022